Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 21, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155515                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155515
                                                                   COA: 329620
                                                                   Wayne CC: 15-001577-FH
  KESHAUN DANTE BAILEY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 12, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 21, 2017
           s0614
                                                                              Clerk